DICE, Commissioner.
Appellant brings this appeal from an order entered in a habeas corpus hearing remanding him to the custody of the Sheriff of Howard County to be delivered to the duly authorized agents of the State of Wisconsin in an extradition proceeding.
It appears that the order remanding appellant to the custody of the sheriff was made in accordance with an executive warrant of the Governor of the State of Texas on file in-the cause.
No statement of facts or bills of exception accompany the record. Therefore nothing is presented to authorize this Court to conclude that the trial court erred in remanding the appellant.
The judgment is affirmed.
Opinion approved by the Court.